Dismissed and Memorandum Opinion filed April 3, 2008







Dismissed
and Memorandum Opinion filed April 3, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00713-CV
____________
 
JUANITA WELLS CHARRIN, Appellant
 
V.
 
HARRIS COUNTY APPRAISAL DISTRICT and HARRIS COUNTY
APPRAISAL REVIEW BOARD, Appellees
 

 
On Appeal from the
295th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-10130
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed July 23, 2007.  On March 20, 2008, the parties
filed a joint motion to dismiss the appeal because all issues have been
settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed April
3, 2008.
Panel consists of Justices Yates, Guzman, and Brown.